     Case 3:20-cv-00409 Document 88 Filed 06/09/21 Page 1 of 1 PageID #: 287




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION


CHARLES MURPHY,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:20-0409

CORPORAL AKERS;
SGT. FERGESON;
CORPORAL HENDRICKS;
ASHLEY VALLANDINGHAM;
COI TAYLOR LITTLEJOHN and
COI SHAN CHAFFIN,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER

       This action was referred to the Honorable Dwane L. Tinsley, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted Findings of

Fact and recommended that the Court deny Plaintiff’s Letter-Form Motion for Entry of Default

Judgment Against Ashley Vallandingham. ECF No. 62. No objections to the Magistrate Judge’s

findings and recommendation have been filed.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and DENIES Plaintiff’s Letter-Form Motion for Entry of Default

Judgment Against Ashley Vallandingham, consistent with the findings and recommendation.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.

                                             ENTER:        June 9, 2021




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
